DETAILED ACTION
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Species I: Fig 1-3
Species II: Fig 4-6 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1-8 and 13-20.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I and II lack unity of invention because even though the inventions of these groups require the technical feature of an inclined leg support with an ankle depression, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Harris US 5997491. Harris teaches an analogous leg support 10 with an inclined region 14 (Fig 2) and a heel depression 16 (Fig 2).
During a telephone conversation with John Guynn on January 10, 2022 a provisional election was made without traverse to prosecute the species of Fig 1-3, claims 1-10, 13-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 5, 7, 16, and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in each of claims 5, 7, 16, and 17 is a relative term which renders the claim indefinite. The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree or percentage, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, there is nothing in the specifications that clearly indicates what is covered by the tern “about” and there is close prior art such that it is unclear what values the applicant intends to be encompassed by the term “about” that would distinguish from the prior art, see MPEP 2173.05(b). For expedited prosecution, Examiner will give the term “about” the broadest reasonable interpretation to encompass values that are reasonably taught by the similar prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-10, 13-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Spann (US 3946451), in view of Cardin (US 2010/0319707), in view of Emery (US 3162486).
With respect to claim 1, Spann discloses A modular device configured to provide different levels of knee extension to a patient (Fig 2, device 10), the device comprising: a proximal section having an inclined upper surface (Annotated Fig 2); and a distal section having an inclined upper surface (Annotated Fig 2), wherein the inclined upper surfaces of the proximal section and distal section are shaped such that 
Spann is silent on a proximal section  having . . . having an attachment feature at its distal end; and a distal section  having . . . having an attachment feature at its proximal end, wherein the attachment feature of the proximal section and the attachment feature of the distal section are adapted to engage with one another to allow selective attachment and detachment of the proximal section and the distal section, the proximal section and distal section forming an assembled configuration when attached and a detached configuration when detached, and wherein at least one of the proximal section or the distal section includes in its upper surface an ankle depression having an ankle supporting surface that sits at a height lower than the adjacent upper surface on either lateral side. 
Cardin teaches an analogous inclined leg support (Fig 2, Fig 1, device 100) having a proximal and distal section 200/155, a proximal section 200 having . . . having an attachment feature at its distal end (Fig 2, [0056], [0028], attachment features, hook and loop, connect the proximal and distal sections); and a distal section 155 having . . . having an attachment feature at its proximal end (Fig 2, [0056], [0028], attachment features, hook and loop, connect the proximal and distal sections), wherein the attachment feature of the proximal section and the attachment feature of the distal section are adapted to engage with one another to allow selective attachment and detachment of the proximal section and the distal section (Fig 2, [0056], [0028], attachment features, hook and loop, connect the proximal and distal sections), the proximal section and distal section forming an assembled configuration when attached and a detached configuration when detached (Fig 2, [0056], [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spann to have the proximal and distal portions re-attachable as taught by Cardin in order to allow for modification of the device length according to the needs of the user and to the size of the user (Cardin [0056], [0006]).
Spann/Cardin discloses the device as discussed above.

Emery teaches an analogous declining calf and ankle support (Fig 7) further having includes in its upper surface an ankle depression 32 having an ankle supporting surface that sits at a height lower than the adjacent upper surface on either lateral side (Fig 2, Fig 3, top surface 20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spann/Cardin to have the ankle depression as taught by Emery in order to improve user comfort (Emery col 1 ln 60-65).

    PNG
    media_image1.png
    512
    863
    media_image1.png
    Greyscale

Annotated Fig 2, Spann

    PNG
    media_image2.png
    371
    1209
    media_image2.png
    Greyscale

Annotated Fig 2, Emery
With respect to claim 2, Spann/Cardin/Emery discloses The device of claim 1, wherein the proximal section and the distal section each include, on their respective upper surfaces, depressions that form a leg depression (Spann Fig 1, leg depression 19)(Emery Fig 2, leg depression 33) when the proximal section and the distal section are attached to one another (Cardin Fig 1, depression 165 shown in attached assembly), the leg depression being higher than the ankle depression (Emery Fig 9, when the device is in use and angled, the leg depression 33 is higher than the ankle depression 32).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spann to have the proximal and distal portions re-attachable as taught by Cardin in order to allow for modification of the device length according to the needs of the user and to the size of the user (Cardin [0056], [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spann/Cardin to have the ankle depression as taught by Emery in order to improve user comfort (Emery col 1 ln 60-65).
With respect to claim 4, Spann/Cardin/Emery discloses The device of claim 1, wherein the proximal section and distal section have lengths such that when in the assembled configuration, the device is capable of supporting the patient's knee and elevating the patient's lower leg and at least a portion of the patient's upper leg (Spann Fig 2, device supports the calf thus supports the lower leg directly and upper leg indirectly) (Cardin Fig 8, device lengthened to support the lower leg and upper leg).  

With respect to claim 8, Spann/Cardin/Emery discloses The device of claim 1, further comprising a heel depression disposed within the ankle depression (Emery Fig 2, heel depression 31), the heel depression sitting at a lower height than a lowest point of the ankle depression (Emery, Fig 2, col 2 ln 60-65, deep heel depression 31 with respect to heel depression 32).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spann/Cardin to have the ankle depression as taught by Emery in order to improve user comfort (Emery col 1 ln 60-65).
With respect to claim 9, Spann/Cardin/Emery discloses The device of claim 1, wherein the ankle depression is included on the proximal section (Emery Annotated Fig 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spann/Cardin to have the ankle depression as taught by Emery in order to improve user comfort (Emery col 1 ln 60-65).
With respect to claim 10, Spann/Cardin/Emery discloses The device of claim 9, wherein the ankle depression opens toward the proximal end of the proximal section (Emery Annotated Fig 2, ankle depression begins and declines towards the proximal end thus opens toward the proximal end).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spann/Cardin to have the ankle depression as taught by Emery in order to improve user comfort (Emery col 1 ln 60-65).
With respect to claim 13, Spann/Cardin/Emery discloses The device of claim 1.
Spann/Cardin/Emery as they are currently combined are silent on wherein the distal section includes a plateau portion disposed near the distal end of the distal section, the plateau portion having a lower level of incline than an adjacent proximal region of the upper surface.
Cardin further teaches wherein the distal section includes a plateau portion disposed near the distal end of the distal section, the plateau portion having a lower level of incline than an adjacent 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spann/Cardin/Emery to have the plateau as further taught by Cardin in order better fit the natural shape of the user (Cardin [0006]).
With respect to claim 14, Spann/Cardin/Emery discloses The device of claim 1, wherein the section including the ankle depression also includes a friction-reducing component on its bottom surface (Emery col 3 ln 15-25, ankle depression including less bottom flattening which would result in more friction compared to the heel depression).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spann/Cardin to have the ankle depression as taught by Emery in order to improve user comfort (Emery col 1 ln 60-65).
With respect to claim 15, Spann/Cardin/Emery discloses The device of claim 1, wherein the proximal section and the distal section are formed from a polymer foam material (Spann col 1 ln 25-20, polyurethane foam is an example of polymer foam).  
With respect to claim 16, Spann/Cardin/Emery discloses The device of claim 1.
Spann/Cardin/Emery as they are currently combined are silent on wherein the incline has an angle of about 10 to 50 degrees.  
Cardin further teaches wherein the incline has an angle of about 10 to 50 degrees (Fig 3, [0058], angle between 15-30 degrees; a range including the limitation range thus meets the limitations range, see MPEP 2144.05).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spann/Cardin/Emery to have the angle as further taught by Cardin in order better fit the natural shape of the user (Cardin [0006], [0058]).
With respect to claim 18, Spann discloses A modular device configured to provide different levels of knee extension to a patient (Fig 2, device 10), the device comprising: a proximal section having an inclined upper surface (Annotated Fig 2); and a distal section having an inclined upper surface (Annotated Fig 2), Page 5 of 8Preliminary Amendment "A" dated September 8, 2020 wherein the inclined upper surfaces of the proximal section and distal section are shaped such 
Spann is silent on a proximal section having … having an attachment feature at its distal end; and a distal section having … having an attachment feature at its proximal end, the distal section including a plateau portion disposed near the distal end of the distal section, the plateau portion having a lower level of incline than an adjacent proximal region of the upper surface wherein the attachment feature of the proximal section and the attachment feature of the distal section are adapted to engage with one another to allow selective attachment and detachment of the proximal section and the distal section, the proximal section and distal section forming an assembled configuration when attached and a detached configuration when detached, Page 5 of 8Preliminary Amendment "A" dated September 8, 2020wherein at least one of the proximal section or the distal section includes in its upper surface an ankle depression having an ankle supporting surface that sits at a height lower than the adjacent upper surface on either lateral side, and further includes a heel depression disposed within the ankle depression, the heel depression sitting at a lower height than the ankle depression, and wherein the proximal section and the distal section each include, on their respective upper surfaces, depressions that form a leg depression when the proximal section and the distal section are attached to one another, the leg depression being higher than the ankle depression.  
Cardin teaches an analogous inclined leg support (Fig 2, Fig 1, device 100) having a proximal section 200 having … having an attachment feature at its distal end (Fig 2, [0056], [0028], attachment features, hook and loop, connect the proximal and distal sections); and a distal section 155 having … having an attachment feature at its proximal end (Fig 2, [0056], [0028], attachment features, hook and loop, connect the proximal and distal sections), the distal section including a plateau portion disposed near the distal end of the distal section (Fig 1, Fig 3, distal section with a plateau 175/170), the plateau portion having a lower level of incline than an adjacent proximal region of the upper surface (Fig 1, Fig 3, distal section with a plateau 175/170 having a lower level of incline at its peak than the proximal region) wherein the attachment feature of the proximal section and the attachment feature of the distal section are adapted to engage with one another to allow selective attachment and detachment of the proximal section and the distal section (Fig 2, [0056], [0028], attachment features, hook and loop, connect the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spann to have the proximal and distal portions re-attachable as taught by Cardin in order to allow for modification of the device length according to the needs of the user and to the size of the user (Cardin [0056], [0006]).
Spann/Cardin discloses the device as discussed above.
Spann/Cardin is silent on wherein at least one of the proximal section or the distal section includes in its upper surface an ankle depression having an ankle supporting surface that sits at a height lower than the adjacent upper surface on either lateral side, and further includes a heel depression disposed within the ankle depression, the heel depression sitting at a lower height than the ankle depression, and wherein the proximal section and the distal section each include, on their respective upper surfaces, depressions that form a leg depression when the proximal section and the distal section are attached to one another, the leg depression being higher than the ankle depression.  
Emery teaches an analogous declining calf and ankle support (Fig 7) further having wherein at least one of the proximal section or the distal section (Annotated Fig 2) includes in its upper surface an ankle depression having an ankle supporting surface that sits at a height lower than the adjacent upper surface on either lateral side (Annotated Fig 2, sits lower than sides 20), and further includes a heel depression disposed within the ankle depression (Annotated Fig 2), the heel depression sitting at a lower height than the ankle depression (Annotated Fig 2), and wherein the proximal section and the distal section each include, on their respective upper surfaces (Annotated Fig 2), depressions that form a leg depression when the proximal section and the distal section are attached to one another, the leg depression being higher than the ankle depression (Fig 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spann/Cardin to have the ankle depression as taught by Emery in order to improve user comfort (Emery col 1 ln 60-65).
With respect to claim 19, Spann discloses A method of positioning a patient's knee to perform knee extension (Fig 2, device 10, knee extension shown, col 2 ln 30-35), the method comprising: 
Spann is silent on a proximal section having … an attachment feature at its distal end; and a distal section having … an attachment feature at its proximal end, wherein the attachment feature of the proximal section and the attachment feature of the distal section are adapted to engage with one another to allow selective attachment and detachment of the proximal section and the distal Page 6 of 8Preliminary Amendment "A" dated September 8, 2020 section, the proximal section and distal section forming an assembled configuration when attached and a detached configuration when detached, wherein the inclined upper surfaces of the proximal section and distal section are shaped such that when the proximal section and the distal section are attached, and wherein at least one of the proximal section or the distal section includes in its upper surface an ankle depression having an ankle supporting surface that sits at a height lower than the adjacent upper surface on either lateral side; positioning the knee extension device being in the assembled configuration.  
Cardin teaches an analogous inclined leg support (Fig 2, Fig 1, device 100) having a proximal section 200 having … having an attachment feature at its distal end (Fig 2, [0056], [0028], attachment features, hook and loop, connect the proximal and distal sections); and a distal section 155 having … having an attachment feature at its proximal end (Fig 2, [0056], [0028], attachment features, hook and loop, connect the proximal and distal sections), wherein the attachment feature of the proximal section and the attachment feature of the distal section are adapted to engage with one another to allow selective attachment and detachment of the proximal section and the distal section (Fig 2, [0056], [0028], attachment features, hook and loop, connect the proximal and distal sections), the proximal section and distal section forming an assembled configuration when attached and a detached configuration when detached, wherein the inclined upper surfaces of the proximal section and distal section are shaped such that when the proximal section and the distal section are attached (Fig 2, [0056], [0028]) positioning the knee extension device being in the assembled configuration (Fig 4).

Spann/Cardin discloses the device as discussed above.
Spann/Cardin is silent on and wherein at least one of the proximal section or the distal section includes in its upper surface an ankle depression having an ankle supporting surface that sits at a height lower than the adjacent upper surface on either lateral side. 
Emery teaches an analogous declining calf and ankle support (Fig 7) further having wherein at least one of the proximal section or the distal section (Annotated Fig 2) and wherein at least one of the proximal section or the distal section includes in its upper surface an ankle depression having an ankle supporting surface that sits at a height lower than the adjacent upper surface on either lateral side (Annotated Fig 2, sits lower than sides 20), and further includes a heel depression disposed within the ankle depression (Annotated Fig 2), the heel depression sitting at a lower height than the ankle depression (Annotated Fig 2), and wherein the proximal section and the distal section each include, on their respective upper surfaces (Annotated Fig 2), depressions that form a leg depression when the proximal section and the distal section are attached to one another, the leg depression being higher than the ankle depression (Fig 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spann/Cardin to have the ankle depression as taught by Emery in order to improve user comfort (Emery col 1 ln 60-65).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Spann/Cardin/Emery as applied to claim 1 above, and further in view of Trevino (US 5742963).
With respect to claim 3, Spann/Cardin/Emery discloses The device of claim 1.
Spann/Cardin/Emery is silent on wherein the attachment features of the proximal section and the distal section are configured to form a puzzle piece fit. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment of Spann/Cardin/Emery to have the addition puzzle fit members as taught by Trevino to be a more secure fit that can still be easily removed when desired (Trevino col 4 ln 35-45).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Spann/Cardin/Emery as applied to claim 4 above, and further in view of Graham (US 3568671).
With respect to claim 5, Spann/Cardin/Emery discloses The device of claim 4.
Spann/Cardin/Emery is silent on wherein the overall length of the device in the assembled configuration is about 2 to 5 feet.  
Graham teaches an analogous separable leg support with an ankle portion 12 and a knee portion 14 (Fig 2) wherein the overall length of the device (ankle and knee portions) in the assembled configuration is about 2 to 5 feet (col 4 ln 45-50, knee portion 1 foot long and ankle support 16 inches, total length is within the claimed range).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lengths of the supports of Spann/Cardin/Emery to be the lengths as taught by to be capable of accommodating a variety of leg sizes (Graham col 4 ln 45-50). 

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spann/Cardin/Emery as applied to claims 1 and 19 above, and further in view of DuDonis et al (US 2003/0182727).
With respect to claim 6, Spann/Cardin/Emery discloses The device of claim 1
Spann/Cardin/Emery is silent on, wherein when the device is in the detached configuration, the section including the ankle depression has a length such that it is capable of supporting and elevating the patient's ankle while leaving the patient's knee suspended.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the use of the support of Spann/Cardin/Emery to allow for the proximal section be used on its own as taught by DuDonis et al as this position and use may be more comfortable and less restrictive for a user (DuDonis et al [0051]). 
With respect to claim 20, Spann/Cardin/Emery discloses The method of claim 19, and positioning the patient's ankle in the ankle depression such that the ankle is supported while the knee is suspended and unsupported (Emery Fig 9).
Spann/Cardin/Emery is silent on further comprising: moving the knee extension device to the detached configuration.
DuDonis et al teaches an analogous two part leg support having a knee/distal section 200 and an ankle/proximal section 100 (Fig 1) further comprising: moving the knee extension device to the detached configuration (Fig 2); and positioning the patient's ankle in the ankle depression such that the ankle is supported while the knee is suspended and unsupported (Fig 11, ankle depression 172/174 between sides 150 and 160).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the use of the support of Spann/Cardin/Emery to allow for the proximal section be used on its own as taught by DuDonis et al as this position and use may be more comfortable and less restrictive for a user (DuDonis et al [0051]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Spann/Cardin/Emery/DuDonis et al as applied to claim 6 above, and further in view of Graham.
With respect to claim 7, Spann/Cardin/Emery/DuDonis et al discloses The device of claim 6.

Graham teaches an analogous separable leg support with an ankle portion 12 and a knee portion 14 (Fig 2) wherein the section including the ankle depression has a length of about 1 to 3 feet (col 4 ln 45-50, ankle support 16 inches, length is within the claimed range; ankle support having depressions 24 and 30).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lengths of the supports of Spann/Cardin/Emery/DuDonis et al to be the lengths as taught by to be capable of accommodating a variety of leg sizes (Graham col 4 ln 45-50). 

 Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Spann/Cardin/Emery as applied to claim 1 above, and further in view of Harris (US 5997491).
With respect to claim 17, Spann/Cardin/Emery discloses The device of claim 1.
 Spann/Cardin/Emery is silent on wherein a lowest portion of the ankle depression sits at a height of about 2 to 8 inches, or about 2.5 to 7 inches, or about 3 to 6 inches above a bottom surface of the device. 
Harris teaches an analogous ankle support and depression 16 wherein a lowest portion of the ankle depression 16 sits at a height of about 2 to 8 inches, or about 2.5 to 7 inches, or about 3 to 6 inches above a bottom surface of the device (col 5 ln 15-20, ankle support being about 1-2 inches). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the ankle support of Spann/Cardin/Emery to be the thickness as taught by Harris in order to have a supportive device height which is thick enough to disperse the weight of the leg (Harris col 1 ln 15-20, col 1 ln 25-35).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Biolik US 3333286 and Walle US 5584303 are cited to show that characteristics of the instant application are well known to those of ordinary skill in the art.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/             Examiner, Art Unit 3786